DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

 Response to Amendment
The amendments filed 2/17/2021 have been accepted. Claims 1-16 and 18-21 are still pending. Claims 1, 2, 5, 8, 9, 13, 16, 19, and 21 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 12/17/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-9, 11-14, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huen et al. (US PGPub 2018/0113642, hereafter referred to as Huen) in view of Das et al (US PGPub 2018/0234478, hereafter referred to as Das) in view of Ramalingam et al. (US PGPub 2016/0283116, hereafter referred to as Ramalingam).
Regarding claim 1, Huen teaches a method for stream management, the method comprising: performing the following in a storage system in communication with a host comprising a plurality of virtual hosts:  receiving, from the host, identification of each virtual host of the plurality of virtual hosts, analyzing usage history of each virtual host of the plurality of virtual hosts (Paragraph [0040], describes the receiver which receives commands, each of which includes a tag which identifies which software stream it belongs to. Paragraphs [0046]-[0051], describe all the characteristics of the streams that the statistics collector can monitor and analyze including Frequency (Paragraph [0047]), Accumulated Data Size (Paragraph [0048]), Number of Sequential Writes (Paragraph [0049]), and Idle Time (Paragraph [0051])), and assigning streams to a subset of the plurality of virtual hosts based on the usage history (Paragraphs [0059]-[0060], states that once the statistics are collected the ranker can rank the software streams and mapper can then map (assign) the software streams (representative of the virtual hosts) to the device streams), wherein a maximum number of streams assignable by the storage system is less than a total number of virtual hosts in the plurality of virtual hosts (Paragraph [0037], states that this method is designed for when the number of software streams outnumbers the number of device streams. Paragraph [0035] as stated previously, the software streams represent the source of the commands which can be applications or operating systems. While it is possible for one application to have multiple streams it is also possible for there to be multiple applications each producing one stream which also results in there being more software streams than hardware streams). Huen does not teach wherein a remainder of the subset of the plurality of submission queues are not assigned a stream, and by not being assigned a stream, the remainder of the subset of the plurality of submission queues do not have access to a memory of the storage system, separately accumulating data from each of the subset of the plurality of virtual hosts; and writing the separately-accumulated data from each of the subset of the plurality of virtual hosts into a submission queue such that there is no interleaving of data between different virtual hosts of the subset of the plurality of virtual hosts.
Das teaches wherein a remainder of the subset of the plurality of virtual hosts are not assigned a stream, and by not being assigned a stream, the remainder of the subset of the plurality of virtual hosts do not have access to a memory of the storage system (Paragraph [0051]-[0052], if there are no streams that can be assigned then the application does not gain access as the streams are assigned to other applications which have exclusive rights to use the assigned streams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huen to grant exclusive access to streams as taught in Das so as to allow tenants to ensure exclusive access to the stream (Das, Paragraph [0044]). Huen and Das do not separately accumulating data from each of the subset of the plurality of virtual hosts; and writing the separately-accumulated data from each of the subset of the plurality of virtual hosts into a submission queue such that there is no interleaving of data between different virtual hosts of the subset of the plurality of virtual hosts.
Ramalingam teaches separately accumulating data from each of the subset of the plurality of virtual hosts; and writing the separately-accumulated data from each of the subset of the plurality of virtual hosts into a submission queue such that there is no interleaving of data between different virtual hosts of the subset of the plurality of virtual hosts (Paragraph [0027] and [0031], states that the writes are first collected in storage command submission queues which then moves those commands into a transfer buffer which includes sequential write stream partitions so that all the writes of one write stream are aggregated in the one partition for that write stream without mixing (interleaving) them with writes from other streams). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the teachings of Huen and Das to collect the requests of particular streams then direct them to particular partitions of a transmission queue as taught in Ramalingam so as to improve the sequential nature of write data placed in a storage (Ramalingam, Abstract).
Regarding claim 2, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein assigning streams comprises assigning multiple streams to a single virtual host (Paragraph [0035], as stated in the rejection to claim 1, one application can have multiple software streams which can result in multiple device streams being assigned to the one application). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the usage history comprises one or more of the following: volume of data written, ratio of sequential versus random data written, a last timestamp, and a hit rate of a read look-ahead algorithm (Paragraphs [0046]-[0051], as stated in the rejection to claim 1, lists all the statistics that can be collected which includes accumulation of data size (volume of data written)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the usage history is analyzed as a background operation (Paragraphs [0068]-[0070], states that the method may be implemented in the SSD or in the memory controller and can be completely automatic meaning the method is performed in the background while the process is performing and running other software applications). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the usage history is analyzed in response to the total number of virtual hosts exceeding a threshold (Paragraph [0037], states that if the software streams is less than or equal to the number of device streams then the software streams can be mapped with a one-to-one correspondence to the device streams meaning there is no need to calculate statistics as each software stream can be easily mapped. The method presented is for when there are more software streams than device streams (when the number exceeds a certain threshold). As stated in the rejection to claim 1, Paragraph [0035], the software streams represent the source of the commands which can be applications or operating systems. While it is possible for one application to have multiple streams it is also possible for there to be multiple applications each producing one stream which also results in there being more software streams than hardware streams). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the usage history is analyzed after an elapsed period of time (Paragraphs [0041], describes the timer that is used to keep track of the window that the statistics are collected during. Paragraphs [0042]-[0044] go into more detail on the various features of the window that may be used). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the usage history is analyzed using a machine-learning algorithm (Paragraph [0059], describes the use of the statistics by the system to rank the software streams)
Regarding claim 8, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches further comprising assigning a stream identifier to a virtual host (Paragraph [0060], as stated in the rejection to claim 1, describes the mapper which maps the various software streams to the device streams). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches further comprising receiving priority information for the plurality of virtual hosts, and wherein the streams are assigned at least in part based on the priority information (Paragraph [0050], states one of the things that can be taken into consideration is the Quality of Service which would give some software streams priority over others). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the storage system is removably connectable to the host (Fig. 1 and Paragraphs [0028]-[0030], describe the machine that is being used to execute the method which can be a desktop computer with an SSD drive, a removable part of the system). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Huen, Das, and Ramalingam teach all the limitations of claim 1. Huen further teaches wherein the storage system is embedded in the host (Fig. 1 and Paragraphs [0028]-[0030], describe the machine that is being used to execute the method which can be a tablet or other portable device wherein the storage is embedded in the system as opposed to being a removable entity). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 13, 14, 16, 18, 19, and 21, claims 13, 14, 16, 18, 19, and 21 are the system claims associated with claims 1, 2, 3, and 9. Since Huen, Das, and Ramalingam teach all the limitations of claims 1, 2, 3, and 9 and further teaches a memory and a controller/means for (Huen, Fig. 3 and Paragraph [0032], “means for” being interpreted as the controller), they also teach all the limitations of claims 13, 14, 16, 18, 19, and 21; therefore the rejections for claims 1, 2, 3, and 9 also apply to clams 13, 14, 16, 18, 19, and 21.

Claim 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huen, Das, and Ramalingam in further view of Yang et al. (US PGPub 2019/0196969, hereafter referred to as Yang).
Regarding claim 10, Huen, Das, and Ramalingam teach all the limitations to claim 1. Huen, Das, and Ramalingam do not teach wherein the storage system comprises a three-dimensional memory.
Yang teaches wherein the storage system comprises a three-dimensional memory (Paragraph [0030], states that the SSDs that can be included in the storage system can be 3D cross point NVM SSDs). Since both Huen/Das/ Ramalingam and Yang teach the use of SSDs it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the SSDs of Huen, Das, and Ramalingam for the ones of Yang to obtain 
Regarding claims 15 and 20, claims 15 and 20 are the storage system claims that correspond to claim 10, since Huen, Das, Ramalingam, and Yang teach all the limitations of claim 10 and Huen further teaches a memory and controller/means for (Fig. 3 and Paragraph [0032], “means for” being interpreted as the controller), they also teach all the limitations of claims 15 and 20; therefore the rejection to claim 10 also applies to claims 15 and 20.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “separately accumulating data from each of the subset of the plurality of virtual hosts; and writing the separately-accumulated data from each of the subset of the plurality of virtual hosts into a submission queue such that there is no interleaving of data between different virtual hosts of the subset of the plurality of virtual hosts” to overcome the prior rejections set forth in the Final Rejection mailed 12/17/2021. To address this new reference Ramalingam has been incorporated into the rejection to teach the amended limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132